DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response tom the Application 16/971,805 filed 08/21/2020.
Claims 59-78 are pending min the Application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 59-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite what Applicant intent to mean, such as:
It is not clear in claims 1, 69 how “effect” might be applied to “an output site”, e.g. “effect” of what and/or what is “effect”, raising a question: is “effect” software/program, or function, or algorithm
It is not clear in claims 1, 69 “an output site” of what
It is not clear in claims 1, 69 “an output universe” of what
It is not clear what is “effect block”: software/program, or function, or algorithm
It is not clear what is “outsite block”: software/program, or function, or algorithm
It is not clear in claim 1 what Applicant intent to mean by “outsite block block,”
It is not clear in claim 69 what Applicant intent to mean by “receiving … transform”, such as raising a question: is “transform” software/program, or function, or algorithm or data/information related to …
It is not clear in claim 69 how “transform” might be applied, e.g. “transform” of what and/or what is “transform”, raising a question: is “transform” software/program, or function, or algorithm
It is not clear in claim 69 what is “output match”, “modified output”, such as output of what
It is not clear what Applicant intent to mean in claim 67 “wherein each one of the at least one transform block further comprises an insite block comprising 3Attorney Docket No. FAS.1018US at least one third sorting unit for storing thereon information relative to an input site contained in an input universe”
It is not clear what Applicant intent to mean in claim 68 “wherein each one of the at least one transform block further comprises: an insite scope block comprising at least one fourth sorting unit for storing thereon information relative to an input scope defining a subspace of the input universe; and an outsite scope block comprising at least one fifth sorting unit for storing thereon information relative to an output scope defining a subspace of the output universe”
Yamamoto, 740 F.2d 1569, 1571, 222 USPQ 934, 936 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow."). The focus of the inquiry regarding the meaning of a claim should be what would be reasonable from the perspective of one of ordinary skill in the art. In re Suitco Surface, Inc., 603 F.3d 1255, 1260, 94 USPQ2D 1640, 1644 (Fed. Cir. 2010); In re Buszard, 504 F.3d 1364, 84 USPQ2d 1749 (Fed. Cir. 2007). In Buszard, the claim was directed to a flame retardant composition comprising a flexible polyurethane foam reaction mixture. Buszard, 504 F.3d at 1365, 84 USPQ2d at 1749. The Federal Circuit found that the Board’s interpretation that equated a "flexible" foam with a crushed "rigid" foam was not reasonable. Id. at 1367, 84 USPQ2d at 1751. Persuasive argument was presented that persons experienced in the field of polyurethane foams know that a flexible mixture is different than a rigid foam mixture. Id. at 1366, 84 USPQ2d at 1751. See MPEP § 2111 for a full discussion of broadest reasonable interpretation. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The presumption that a term is given its ordinary and customary meaning may be rebutted by In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997) (the USPTO looks to the ordinary use of the claim terms taking into account definitions or other "enlightenment" contained in the written description); But c.f. In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) ("We have cautioned against reading limitations into a claim from the preferred embodiment described in the specification, even if it is the only embodiment described, absent clear disclaimer in the specification."); In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1211 (Fed. Cir. 2004) (The claims at issue were drawn to a "hair brush." The court upheld the Board’s refusal to import from the specification a limitation that would apply the term only to hairbrushes for the scalp. "[T]his court counsels the PTO to avoid the temptation to limit broad claim terms solely on the basis of specification passages."). When the specification sets a clear path to the claim language, the scope of the claims is more easily determined and the public notice function of the claims is best served. See MPEP § 2111.01 for a full discussion of the plain meaning of claim language.”
Therefore Examiner’s suggestion is to revise claim language in order to recite a clear and solid subject matter, which the inventor regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 59-70, 72-73, 76 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lafruit et al. (US Patent 7,149,362).
With respect to claim 59 (as best understood) Lafruit et al. teaches A processing unit device (col. 18, ll.2-4) comprising:
at least one control unit for controlling operations of the processing unit device (controller 4 to control data transform of transform processor (col. 18, ll.2-4, ll.22-26; Fig. 22)); and 
a transform logic unit comprising at least one transform block associated with a transform to be executed by the at least one control unit (data transform block  executed by controller 4 (col. 18; Fig. 22)), the transform comprising effect to be applied to an output site contained in an output universe (transform  comprises creating output blocks and filtering/effect input blocks, wherein output block might be returned ad input block/output universe (col. 3, ll.62-67; col. 4, ll.1-6; col. 27, ll.3-7)), each one of the at least one transform block comprising an effect block and an outsite block block (each block subdivideding/comprising number of subblocks as filtered input blocks/effect blocks and constructed output block (col. col. 3, ll.62-67; col. 4, ll.1-6; col. 18, ll.42-48)), the effect block comprising at least one first storing unit for storing thereon information relative to the effect (block-based filtering to subdivide blocks into filtered input blocks/effect blocks stored in a memory (col. 7, ll.15-20; col. 6, ll.38-39; col. 10, ll.14-15)) and the outsite block comprising at least one second storing unit for storing thereon information relative to the (output blocks comprising output memory  storing data of transformed blocks/output blocks (col. 18, ll.44-46; col. 24, l.46)).  
With respect to claim 69 (as best understood) Lafruit et al. teaches A computer-implemented method for programming, the computer-implemented method being executed by a processing unit operatively connected to a non-transitory storage medium (col. 27, ll.58-63; col. 28, ll.52-61), the computer-implemented method comprising: 
receiving, from the non-transitory storage medium, a transform comprising at least an output site identifying a form contained in an output universe and an effect to be applied to the form (receiving data transform (col. 28, ll.25-29), wherein transform  comprises creating output blocks and filtering/effect input blocks, wherein output block might be returned as input block/output universe (col. 3, ll.62-67; col. 4, ll.1-6; col. 27, ll.3-7)) ; 
identifying at least one form in the output universe that matches the form of the output site thereby obtaining the output match on which the transform is to be applied (filtering/identifying/constructing  at least one output block from number of selected subblocks to obtain matching subblocks (col. 3, ll.62-67; col. 4, ll.1-6; col. 11, ll.9-13), wherein output block might be returned as input block/output universe (col. 27, ll.3-7)); 
applying the effect to the output match, thereby obtaining a modified output match (applying filtering/effect to subdivide each block, wherein subdivided block comprises number of subblocks as filtered input blocks/effect blocks and constructed output block (col. 3, ll.62-67; col. 4, ll.1-6; col. 18, ll.42-48) obtaining optimized transform (col. 7, ll.15-20; col. 18, ll.8-12)); and 
(performing filtering operation to output matched/modified output (col. 24, ll.48-53; col. 26, ll.53-54; col. 27, ll.14-17; col. 28, ll.4-15)).
With respect to claims 60-68, 70, 72-73, 76 Lafruit et al. teaches:
Claim 60: wherein the at least one control unit is configured for executing the transform further using a transform-form instruction set comprising transform data defining parameters for the transform (col. 18, ll.20-21col. 19, ll.8-13).  
Claim 61: wherein the at least one control unit is included in the transform logic unit (col. 18, ll.2-4, ll.22-26).  
Claim 62: wherein the at least one control unit is included in a one of the at least one transform block (col. 18, ll.49-55).  
Claim 63: wherein the at least one control unit comprises a plurality of control units and the at least one transform block comprises a plurality of transform blocks, each one of the plurality of control units being included in a respective one of the plurality of transform blocks (col. 18, ll.47-55).  
Claim 64: wherein the at least one control unit comprises at least one first logic unit included in the effect block and at least one second logic unit included in the outsite block (col. 18, ll.47-55; col. 19, ll.8-13; col. 25, ll.1-16).  
Claim 65: wherein information about the output universe is stored on at least one of some of the first storing units and some of the second storing units (col. 27, ll.2-7; col. 28, ll.5-15, ll.24-28).  
Claim 66: wherein the at least one first storing unit and the at least one second storing unit comprise registers (col. 28, ll.5-15).  
(col. 3, ll.62-67; col. 4, ll.1-8; col. 12, ll.1-14).  
Claim 68 (as best understood): wherein each one of the at least one transform block further comprises: an insite scope block comprising at least one fourth sorting unit for storing thereon information relative to an input scope defining a subspace of the input universe (col. 6, ll.38-39; col. 7, ll.6-8, ll.15-20); and an outsite scope block comprising at least one fifth sorting unit for storing thereon information relative to an output scope defining a subspace of the output universe (col. 7, ll.6-8, ll.15-20; col. 24, ll.49-52).  
Claim 70: wherein said outputting comprises displaying a graphical presentation of the output universe and the modified output match within the output universe (col. 27, ll.15-17, ll.18-31).  
Claim 72: wherein the transform further comprises transform data defining parameters for the transform, said applying the effect to the retrieved output match being performed using the transform data (col. 3, ll.62-67; col. 4, ll.1-6; col. 18, ll.8-12, ll.42-48).  
Claim 73: wherein the transform further comprises an input site, the method further comprising retrieving an input match with the input site from an input universe, said applying the effect to the retrieved output match being performed using information associated with the retrieved input match (col. 3, ll.62-67; col. 4, ll.1-6; col. 18, ll.8-12, ll.42-48; col. 27, ll.2-7).  
(col. 27, ll.2-7, ll.15-17; col. 28, ll.4-16).  

Allowable Subject Matter
10.	Claims 71, 74,75, 77, 78 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or fairly suggest specific arrangement of steps/elements in the manner as recited in claims 71, 74, 77: further comprising displaying a user graphical interface comprising a first section for representing the output universe and a second section for displaying a graphical representation of the transform, said outputting the modified output match comprising displaying the modified output match within the first section of the user graphical interface (claim 71); further comprising displaying a user graphical interface comprising a first section for representing the output universe, a second section for defining the effect and a third section for representing the input universe (claim 74) among all limitations of claims 69, 73 from which claims depend and after claim 69 is amended to overcome rejection under 35 USC § 112 above.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HR
03/02/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851